    Case 2:19-cv-07927-ODW-GJS Document 213 Filed 08/19/20 Page 1 of 1 Page ID #:3243

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:19-cv-07927-ODW (GJSx)                                 Date   August 19, 2020
 Title           Space Exploration Technologies Corp. v. USA



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers


       Having considered the Stipulation of Plaintiff, Defendant, and Defendant-Intervenors to
File Joint Notice, and for good cause shown:

    IT IS HEREBY ORDERED that the Stipulation is GRANTED. Plaintiff is hereby
ORDERED to file the Joint Notice on the docket no later than August 20, 2020.

         IT IS SO ORDERED.


                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
